 625302 NLRB No. 101SYSTEMS MANAGEMENT1292 NLRB 1075.2Systems Management v. NLRB, 901 F.2d 297 (3d Cir. 1990).Systems Management, Inc. and Service EmployeesInternational Union, Local 29, AFL±CIO andInternational Brotherhood of Painters and Al-
lied Trades of the United States and Canada,
Local 327, AFL±CIO, Party to the ContractFirst Union Management, Inc. and Service Employ-ees International Union, Local 29, AFL±CIOInternational Brotherhood of Painters and AlliedTrades of the United States and Canada, Local
327, AFL±CIO and Service Employees Inter-national Union, Local 29, AFL±CIO and Sys-
tems Management, Inc., Party to the Contract.
Cases 6±CA±19321, 6±CA±19465, 6±CA±19407,
6±CB±7174, and 6±CB±7194April 22, 1991SUPPLEMENTAL DECISION AND ORDERREMANDINGBYCHAIRMANSTEPHENSAND
MEMBERSCRACRAFTAND
OVIATTOn February 14, 1989, the National Labor RelationsBoard issued its Decision and Order 1finding that Sys-tems Management, Inc. (Respondent Systems) had vio-
lated Section 8(a)(1), (2), (3), and (5) of the National
Labor Relations Act and that International Brotherhood
of Painters and Allied Trades of the United States and
Canada, Local 327, AFL±CIO (Respondent Painters)
had violated Section 8(b)(1)(A) and (2) of the Act. To
remedy the violations, the Board ordered, inter alia,
that Respondent Systems cease recognizing Respond-
ent Painters and, on the request of Service Employees
International Union, Local 29, AFL±CIO (Local 29),
restore the status quo prior to the implementation of
various unilateral changes by Respondent Systems, and
to bargain with Local 29 with respect to the rates of
pay, wages, hours, and other terms and conditions of
employment of the unit employees, the Board also or-
dered the Respondent to reinstate the predecessor's
employees and reimburse those employees for any
monetary loss they may have suffered as a result of the
unilateral changes with interest, and to continue those
payments until Respondent Systems negotiates in good
faith with Local 29 or to impasse; and to make whole
Respondent Systems' employees by paying them what
they would have earned under the terms of Local 29's
contract with the predecessor.Thereafter, Respondent Systems filed a petition forreview with the United States Court of Appeals for the
Third Circuit, and the General Counsel filed a cross-
application for enforcement. On April 17, 1990, the
court issued its decision enforcing the Board's Order,
except for the backpay award.2The court declined toenforce the make-whole remedy for Respondent Sys-tem's employees and remanded the case to the Boardto determine, regarding the predecessor's employees,
the amount of backpay, the time period for which it
must be paid, and the specific employees to be made
whole. The court explained that it could not leave
these ``substantive details of the award'' to the Board's
compliance proceedings because ``none of the Local
29 workers were ever actually employed by Systems
[and] the Board has yet to determine for what period
of time such compensation should be paid.'' (901 F.2d
at 308). The court added that, ``[w]hile it is possible
the Local 29 workers would be entitled to compensa-
tion for the full term of Systems' contract ... other

termination dates, including bargaining to impasse, are
possible,'' citing Kallman v. NLRB, 640 F.2d 1094,1103 (9th Cir. 1981).The ensuing judgment of the Third Circuit issued onJune 28, 1990.On August 8, 1990, the Board advised the partiesthat it had accepted the remand of the court and that
they might file statements of position ``with respect to
the issues raised by the remand.'' The General Counsel
and Respondent Systems filed statements of position.The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panelWe accept the court's decision as the law of thiscase. The court's judgment enforces the Board's Order
with the exception of the backpay award. In its deci-
sion remanding the proceeding to the Board for a fac-
tual determination as to the extent of backpay owed,
the court stated that further specification is required as
to ``the amounts of backpay, the time for which it
must be paid, and the specific workers to be paid.''
(901 F.2d at 309.)This case will be remanded for reopening the recordand further hearing before the judge for the limited
purpose of taking evidence on the extent of respondent
Systems' backpay liability as stated by the court. A re-
mand hearing is necessary to determine which of the
predecessor's employees are entitled to backpay;
whether Respondent Systems would have agreed to the
monetary provisions of the predecessor employer's col-
lective-bargaining agreement with Local 29; whether a
good-faith impasse in negotiations would have been
reached as of a certain date; and whether Respondent
Systems would have implemented its own monetary
terms as of that date. Because it is uncertain whether
Respondent Systems would have agreed to the mone-
tary terms of the prior contract between Local 29 and
the predecessor, the burden of proof must be placed on
Respondent Systems to establish that it would not have
agreed to the terms of the prior contract, the date on
which it would have bargained to agreement, and the
terms of the agreement that would have been nego-
tiated, or to establish the date on which it would have 626DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
3Armco, Inc., 291 NLRB 1171 (1988); State Distributing Co., 282 NLRB1048, 1049 (1987).bargained to good-faith impasse and implemented itsown monetary proposals. The Board has consistently
held that such uncertainties should be resolved against
the one whose unlawful acts created them.3ORDERIt is ordered that this proceeding is remanded to Ad-ministrative Law Judge Thomas R. Wilks for the pur-pose of reopening the record and conducting a furtherhearing for the limited purpose of taking evidence on
the extent of Respondent Systems' backpay liability.
The administrative law judge shall prepare a supple-
mental decision containing credibility resolutions, find-
ings, conclusions, and recommendations as deemed
necessary, consistent with this remand Order. Follow-
ing service of the supplemental decision on the parties,
the provisions of Section 102.46 of the Board's Rules
and Regulations shall apply.